UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1346



In Re:   OBED HOYTE,


                Petitioner.



                 On Petition for Writ of Mandamus.
         (3:93-cr-00010-jpj-mfu-1; 3:07-cv-80005-jpj-mfu)


Submitted:   July 31, 2008                  Decided:   August 7, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Obed Hoyte, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Obed Hoyte petitions for a writ of mandamus or, in the

alternative, an extension of time to file a motion pursuant to 28

U.S.C. § 2255 (2000).       We conclude that Hoyte is not entitled to

the relief sought.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic     remedy    and   should   only    be   used   in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.             In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Hoyte is not available by way of

mandamus.    Nor has Hoyte otherwise established entitlement to file

a § 2255 motion at this juncture.            Accordingly, we deny Hoyte’s

motion to proceed in forma pauperis, and deny the petition for writ

of mandamus.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                     - 2 -